UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended December 31, 2015 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 0-22982 SPEED COMMERCE, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1704319 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1303 E. Arapaho Road, Suite 200, Richardson, TX 75081 (Address of principal executive offices) Registrant’s telephone number, including area code (866) 377-3331 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☑ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☑ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Class Outstanding at February 12, 2016 Common Stock, No Par Value 96,619,907shares SPEED COMMERCE, INC. Index PART I. FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements. 3 Consolidated Balance Sheets —December 31, 2015 and March 31, 2015 3 Consolidated Statements of Operations and Comprehensive Loss— Three and Nine Months ended December 31, 2015 and 2014 4 Consolidated Statements of Shareholders’ (Deficit) Equity –December 31, 2015 5 Consolidated Statements of Cash Flows —Nine Months ended December 31, 2015 and 2014 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 26 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 28 SIGNATURES 29 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. SPEED COMMERCE, INC. Consolidated Balance Sheets (In thousands, except share amounts) December 31, March 31, (unaudited) Assets Current assets: Cash and cash equivalents $ 5,068 $ 6,381 Accounts receivable, less allowance for doubtful accounts of $3,381 at December 31, 2015 and $1,043 at March 31, 2015 20,772 18,685 Inventory 732 1,687 Prepaid expenses 2,250 1,633 Other current assets 9,266 7,199 Total current assets 38,088 35,585 Property and equipment, net 7,922 23,072 Other assets: Intangible assets, net 11,994 42,355 Goodwill 10,358 45,002 Other long-term assets 6,683 12,268 Total assets $ 75,045 $ 158,282 Liabilities and shareholders’ equity Current liabilities: Current portion of long-term debt $ 112,441 $ 2,750 Accounts payable 12,320 16,453 Accrued expenses 11,591 9,862 Deferred payment obligation short-term - acquisition 303 856 Other current liabilities 13,975 9,862 Total current liabilities 150,630 39,783 Long-term liabilities: Deferred tax liabilities - long term 350 1,273 Long-term debt - 96,000 Other long-term liabilities 10,759 15,590 Total liabilities 161,739 152,646 Commitments and contingencies (Note 7) Shareholders’ equity: Convertible preferred stock, no par value: Authorized shares — 10,000,000; issued and outstanding shares — zero at December 31, 2015 and 344,001.10 at March 31, 2015 - 8,523 Common stock, no par value: Authorized shares — 200,000,000; issued and outstanding shares — 96,617,663 at December 31, 2015 and 66,013,130 at March 31, 2015 231,928 215,867 Accumulated deficit ) ) Accumulated other comprehensive income ) 6 Total shareholders’ (deficit) equity ) 5,636 Total liabilities and shareholders’ (deficit)equity $ 75,045 $ 158,282 See accompanying notes to consolidated financial statements. 3 SPEED COMMERCE, INC. Consolidated Statements of Operations and Comprehensive Loss (In thousands) (unaudited) Three Months Ended December 31, Nine Months Ended December 31, Net revenue $ 33,450 $ 38,257 $ 99,152 $ 83,384 Cost of revenue 32,462 29,200 84,076 64,096 Gross profit 988 9,057 15,076 19,288 Operating expenses: Selling and marketing 658 627 1,954 2,392 General and administrative 5,733 7,470 15,919 15,221 Information technology 1,369 1,223 4,210 3,023 Depreciation and amortization 4,655 2,274 11,260 5,888 Goodwill and intangible impairment 54,339 - 71,683 - Total operating expenses 66,754 11,594 105,026 26,524 Loss from operations ) Other income (expense): Interest expense, net ) Loss on early extinguishment of debt, net - ) - ) Other income 585 ) 2,955 1,511 Loss from continuing operations, before income tax ) Income tax benefit (expense) from continuing operations 396 ) 862 ) Net loss from continuing operations ) Discontinued operations: Gain (loss)on sale of discontinued operations - ) - 2,135 Loss from discontinued operations, net of tax ) Net loss $ ) $ ) $ ) $ ) Basic loss per common share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - ) - ) Net loss $ ) $ ) $ ) $ ) Diluted loss per common share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - ) - ) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic 89,631 65,928 82,247 65,561 Diluted 89,631 65,928 82,247 65,561 Other comprehensive loss: Net unrealized gain (loss) on foreign exchange rate translation 1 153 ) ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 4 SPEED COMMERCE, INC. C onsolidated S tatements of S hareholders’ (Deficit) E quity (in thousands, except share amounts) (unaudited) Convertible Preferred Stock Common Stock Accumulated Accumulated Other Comprehensive Total Shareholders' Shares Amount Shares Amount Deficit Income (Loss) Equity Balance at March 31, 2015 344,001.10 $ 8,523 $ $ ) $ 6 $ Net shares issued upon exercise of stock options and for restricted stock - - 177,521 ) - - ) Issuance of common stock - - 8,400,000 2,268 - - 2,268 Share-based compensation - - - 434 - - 434 Issuance of convertible preferred stock 9,375.36 282 - 282 Dividend for convertible preferred stock - 98 - ) - - ) Conversion of Series D Preferred Stock to Common Stock ) ) 8,991,299 8,903 - - - Net loss - ) - ) Unrealized loss on foreign exchange rate translation - ) ) Equity offering - - 13,035,713 4,825 - - 4,825 Balance at December 31, 2015 - $ - 96,617,663 $ 231,928 $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 5 SPEED COMMERCE, INC. Consolidated Statements of Cash Flows (In thousands) (unaudited) Nine Months Ended December 31, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Gain on sale of discontinued operations - ) Loss from discontinued operations, net of tax 300 11,399 Gain on obligation settlement - ) Loss on extinguishment of debt - 3,863 Depreciation and amortization 11,260 5,888 Amortization of debt acquisition costs 4,136 1,095 Share-based compensation expense 446 1,516 Goodwill and impairment charge 71,683 - Deferred income taxes ) 1,265 Change in fair value of warrants and earn out ) - Other - - Changes in operating assets and liabilities 5,325 ) Operating activities from discontinued operations, net ) 7,245 Net cash provided by (used in) operating activities ) ) Investing activities: Proceeds from sale of Distribution business - 5,000 Cash paid related to acquisition - ) Purchases of property, equipment and software, net ) ) Investing activities from discontinued operations, net - ) Net cash used in investing activities ) ) Financing activities: Proceeds from revolving line of credit - 61,688 Payments on revolving line of credit - ) Proceeds from long-term debt 11,100 135,000 Payments on long-term debt ) ) Proceeds from equity offering 6,775 9,928 Debt acquisition costs - ) Other ) 506 Net cash provided by (used in) financing activities 14,274 67,033 Net decrease in cash and cash equivalents ) 7,556 Cash and cash equivalents at beginning of period 6,381 13 Cash and cash equivalents at end of period $ 5,068 $ 7,569 See accompanying notes to consolidated financial statements. 6 SPEED COMMERCE, INC. Notes to Consolidated Financial Statements (unaudited) Note 1 Organization and Basis of Presentation and Going Concern Speed Commerce, Inc. (the “Company” or “Speed Commerce”), a Minnesota corporation formed in 1983, is a provider of web platform development and hosting, customer care, fulfillment, order management, logistics and call center capabilities for clients. The cash currently available to the Company is not sufficient to support the Company’s operations other than for a limited period. As a result,the Company may be required in the near future to cease operations or explore other legal options. The value of the Company’s assets and management’s projections with respect to discounted future cash flows indicate that the Company’s value is less than the current balance of the Company’s debt. As a result, the Company believes, based on current circumstances, that there is no value in the Company’s equity. Due tofinancial condition and lack of remedies available to the Company, management of the Company has concluded that there is substantial doubt about the Company’s ability to continue as a going concern. The Company is in default of the terms of the Amended and Restated Credit and Guaranty Agreement dated as of November 21, 2014, by and among the Company and Garrison Loan Agency Services LLC, as Administrative Agent and Collateral Agent, and the lenders from time to time party thereto (collectively, the “Lenders”), as amended (the “Credit Agreement”). The Company has not received a waiver of this default of the Credit Agreement and it is unable to cure this default. The Company and the Lenders entered into a Forbearance Agreement dated December 16, 2015 (the “Forbearance Agreement”) indicating that the Company’s Lenders would refrain from exercising their respective rights or remedies under the Credit Agreement, or otherwise, in respect of this default for 45 days, or until January 30, 2016. The term of the Forbearance Agreement has since expired and the Company anticipates that the Lenders will exercise their rights and remedies under the Amended and Restated Credit and Guaranty Agreement in the immediate future, including, but not limited to, acceleration of all debt obligations under the Credit Agreement . As the Company disclosed in that certain Current Report on Form 8-K filed on April 16, 2015, it has been engaged in a process of exploring strategic alternatives, including a sale of the Company. The Company engaged Stifel to serve as its financial and strategic advisor in connection with this exploration of strategic alternatives and that process continued through the end of calendar 2015. This process resulted in the Company receiving a number of preliminary offers for it to be acquired; however, the consideration offered in each of those preliminary offers was below the level of the Company’s secured debt. Accordingly, it does not appear that it will be possible for the Company to effect a transaction that will allow it to repay its debt under the Credit Agreement. The Credit Agreement is secured by all of the assets of the Company. The Company does not have cash to repay its obligations under the Credit Agreement and the value of the assets securing the Credit Agreement is less than the amount of the Company’s obligations under the Credit Agreement. The accompanying unaudited consolidated financial statements of Speed Commerce have been prepared in accordance with accounting principles generally accepted (“GAAP”) in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. All inter-company accounts and transactions have been eliminated in consolidation. In the opinion of the Company, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Because of the seasonal nature of the Company’s business, the operating results and cash flows for the three and nine month periods ended December 31, 2015 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2016. For further information, particularily associated with risks of the business,refer to the consolidated financial statements and footnotes thereto included in Speed Commerce, Inc.’s Annual Report on Form 10-K for the year ended March 31, 2015. Significant accounting policies There were no significant changes to our critical accounting policies from those disclosed in our Annual Report on Form 10-K filed with the SEC for the year ended March 31, 2015 . Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606) ("Update 2014-09"), which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace most existing revenue recognition guidance in GAAP when it becomes effective. The new standard is effective for the Company on April 1, 2018, and early application is permitted beginning April 1, 2017. The standard permits the use of either the retrospective or cumulative effect transition method. We are evaluating the effect that ASU 2014-09 will have on our consolidated financial statements and related disclosures. In August 2014, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) No. 2014-15, (“ASU 2014-15”), “Disclosure of Uncertainties About an Entity’s Ability to Continue as a Going Concern”. ASU 2014-15 requires management to perform interim and annual assessments of an entity’s ability to continue as a going concern within one year of the date the financial statements are issued and provides guidance on determining when and how to disclose going concern uncertainties in the financial statements. Certain disclosures will be required if conditions give rise to substantial doubt about an entity’s ability to continue as a going concern. ASU 2014-15 applies to all entities and is effective for annual and interim reporting periods ending after December 15, 2016, with early adoption permitted. The Company has concluded that based on its inability to remedy its events of default of its Credit Agreement and lack offinancial liquidity that there is substantial doubt about the ability of the Company to continue as a going concern. 7 SPEED COMMERCE, INC. Notes to Consolidated Financial Statements In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2015-03, Interest — Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs. The amendments in ASU 2015-03 require the debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. ASU 2015-03 is effective for annual and interim periods beginning on or after December15, 2015. The Company does not expect adoption of this standard will have a significant impact on the Company's consolidated financial statements as all debt issuance costs were charged to expense during the quarter ended December 31, 2015. Note 2 Acquisition Fifth Gear On November 21, 2014, the Company completed the purchase of the Fifth Gear Assets. Total consideration included: $55.0 million in cash at closing, and up to 7,000,000shares of the Company’s common stock upon Fifth Gear’s achieving certain financial metrics for the twelve months ended December 31, 2014. The cash paid at closing wasfunded by the Company's Amended and Restated Credit and Guaranty Agreement
